Exhibit 10.127

Air Lease Corporation

Non-Employee Director Compensation

(Since January 1, 2017)

 

 

 

Retainers

 

Annual Board Retainer:

$
80,000

 

 

Committee Member Retainer:

 

Audit

$
15,000

Compensation

$
10,000

Nominating and Corporate Governance

$
10,000

 

 

Additional Committee Chair Retainer:

 

Audit

$
20,000

Compensation

$
10,000

Nominating and Corporate Governance

$
10,000

 

 

Lead Director Retainer:

$
50,000

 

Non-employee directors receive annual retainer fees quarterly on the date of the
Board Meeting in the applicable quarter, paid in cash.

Non-employee directors may be paid conditional meeting fees if there are periods
of unexpected and increased participation required by the non-employee
directors, and a per diem fee in certain circumstances. A non-employee director
will receive a meeting fee of $1,500 per meeting (i) if he or she attends a
number of Board meetings in excess of the number of scheduled meetings plus two
additional Board meetings during the applicable calendar year or (ii) if he or
she attends during the applicable year a number of meetings of a committee on
which he or she serves, in excess of the number of scheduled meetings plus two
additional meetings of that committee for that year.

Non-employee directors may be paid a per diem fee of $2,500 for non-ordinary
course Board or committee activity (excluding any educational events) subject to
the approval of the Board of Directors, the Chairman of the Board or the Lead
Director of the Board.

As a matter of policy, a non-employee director may elect to receive all or a
portion of the cash compensation in the form of outright shares of the Company’s
Class A Common Stock.   The number of outright shares issued in lieu of cash
compensation is determined by dividing the cash compensation by, the fair market
value of a share of the Company’s Class A Common Stock on the date of grant
(rounded down to the next whole share) based on the closing price on the date of
grant. Outright







--------------------------------------------------------------------------------

 



shares issued in lieu of Board cash compensation are issued as of the same date
as the quarterly cash payment is made.

Non-Employee Director Equity Program Annual Equity Grant:  An annual grant of
Restricted Stock Units (“Annual Director Grant”)  is to be made each year on the
date of the Annual Meeting of Stockholders, with a value of $120,000.

 

Alternatively, annually a non-employee director may elect to defer the receipt
of the shares of his or her vested Annual Director Grant beyond the one-year
vesting period. Directors may elect to defer receipt of his or her shares until
separation from service or alternatively, may elect a deferral period of 5 years
or 10 years from the date of grant, provided that shares will be distributed
upon a separation from service, a change of control or at death, if earlier than
the elected deferral date. Deferred RSUs receive dividend equivalent rights
which are reinvested in additional RSUs based on the market price of the
Company’s Class A Common Stock on the date the dividends are paid.

Initial Equity Grant:  For a non-employee director who becomes a member of the
Board of Directors on or after the date of grant of the Annual Equity Grant, a
grant of Restricted Stock Units (“Initial Director Grant”) is to be made on the
date of the first meeting of the Board of Directors which is held when the new
director is a member of the Board, with a value of $180,000.  A new director
will then be eligible to receive an Annual Equity Grant in the calendar year
after the year when the director joins the Board.

Terms of Annual Grant and Initial Grant Director Restricted Stock Units

The number of Restricted Stock Units is determined by dividing the value of the
grant by the closing price of Air Lease Corporation Class A Common Stock on the
date of grant (rounded down to the next whole share).  The restricted stock
units will vest in full on the first anniversary of the date of grant, unless
the director terminates service prior to such date. If termination of service is
in connection with a change of control before the first anniversary date of the
grant date, the Restricted Stock Unit will vest in full upon such termination of
service.    If the Board service of a non-employee director terminates for any
reason other than a change in control, the Restricted Stock Units will vest on a
prorated daily basis according to the number of days between the grant date and
termination of service divided by 365.  Each RSU entitles a director to receive
on the vesting date one share of the Company’s Class A Common Stock unless a
director elects to defer the receipt of the shares beyond the vesting date as
described above.

Other Arrangements

Non-employee directors are reimbursed for travel and lodging expenses incurred
in connection with their attendance at meetings. The Company enters into
agreements with non-employee directors to provide them with indemnification and
advancement of expenses to supplement that provided under the Company’s
certificate of incorporation and bylaws, subject to certain requirements and
limitations.



--------------------------------------------------------------------------------